                                  1 WILLIAM J. GEDDES
                                      Nevada Bar No. 6984
                                  2 KRISTEN R. GEDDES
                                      Nevada Bar No. 9027
                                  3 THE GEDDES LAW FIRM, P.C.
                                      8600 Technology Way, Suite 107
                                  4 Reno, Nevada 89521
                                    Phone: (775) 853-9455
                                  5 Fax: (775) 299-5337
                                    Email: Will@TheGeddesLawFirm.com
                                  6 Attorneys for Plaintiff John Enos

                                  7 RAELENE K. PALMER
                                      Nevada Bar No. 8602
                                  8 GALLIAN WELKER & BECKSTROM, L.C.
                                      540 E. St. Louis Avenue
                                  9 Las Vegas, Nevada 89104
                                      Phone: (702) 892-3500
                                 10 Fax: (702) 386-1946
                                      Email: rpalmer@vegascase.com
                                 11 Attorneys for Plaintiff John Enos
                                 12                             UNITED STATES DISTRICT COURT
8600 Technology Way, Suite 107
  The Geddes Law Firm, P.C.




                                 13                                     DISTRICT OF NEVADA
      Phone 775-853-9455
        Reno, NV 89521




                                 14 JOHN ENOS, an individual,                           CASE NO: 3:17-cv-00095-MMD-CBC
                                 15                                  Plaintiff,
                                 16 vs.                                                    STIPULATION AND [PROPOSED]
                                                                                         ORDER TO ENLARGE TIME (By Two
                                 17 DOUGLAS COUNTY, a political subdivision             Business Days) TO FILE OPPOSITION TO
                                      of the State of Nevada; SCOTT SHICK, Chief         MOTIONS FOR PARTIAL SUMMARY
                                 18 Juvenile Probation Officer of the Juvenile                         JUDGMENT
                                      Probation Department; et al.                                  [ECF 106 and 107]
                                 19
                                                                     Defendants.                        (Third Request)
                                 20
                                 21
                                 22          COMES NOW Plaintiff JOHN ENOS and Defendants DOUGLAS COUNTY, SCOTT SHICK,

                                 23 and VICTORIA SAUER-LAMB, by and through their undersigned attorneys of record, and hereby
                                 24 request a 2-business-day enlargement of time for the parties to file their oppositions to the motions for
                                 25 partial summary judgment (ECF Nos. 106 and 107), filed on July 12, 2019. These oppositions are
                                 26 currently due on Friday, August 30, 2019, and the parties request an additional two business days,
                                 27 through and including Tuesday, September 3, 2019, to file their oppositions to the motions for
                                 28 partial summary judgment. This is the parties’ third request to extend this deadline. The parties submit


                                                                                    1
                                  1 that this third request is not for the purpose of undue delay, but arises because Plaintiff’s Counsel
                                  2 Kristen Geddes, who is preparing the opposition brief for Plaintiff John Enos, is physically ill today,
                                  3 Thursday, August 29, 2019, and she is absent from work and, thus, will not be able to complete
                                  4 Plaintiff’s opposition brief by tomorrow. Further, it is not known whether Ms. Geddes’ illness will
                                  5 persist through Friday, August 30, 2019. Accordingly, the Parties request two additional business days
                                  6 to file these opposition briefs.
                                  7 Dated this 29th day of August 2019.
                                  8         THE GEDDES LAW FIRM, P.C.
                                  9   By:
                                 10         WILLIAM J. GEDDES
                                            Nevada Bar Number 6984
                                 11         8600 Technology Way, Suite 107
                                            Reno, Nevada 89521
                                 12         Phone: (775) 853-9455
8600 Technology Way, Suite 107




                                            Attorneys for Plaintiff John Enos
  The Geddes Law Firm, P.C.




                                 13 Dated this 29th day of August 2019.
      Phone 775-853-9455
        Reno, NV 89521




                                 14
                                            THORNDAL ARMSTRONG DELK
                                 15         BALENBUSH & EISINGER

                                 16         Electronic Signature Authorized

                                 17         /s/
                                      By:
                                 18         Katherine F. Parks, Esq.
                                            6590 S. McCarran Blvd, Suite B
                                 19         Reno, Nevada 89509
                                            Phone: (775) 786—2882
                                 20         Attorneys for Defendants Douglas
                                            County and Scott Shick
                                 21                                                   II.
                                 22                                                ORDER
                                 23          IT IS SO ORDERED.
                                 24          Dated: August 29, 2019
                                 25
                                 26
                                                                                            UNITED STATES DISTRICT JUDGE
                                 27
                                 28


                                                                                  2
                                  1                                    CERTIFICATE OF SERVICE

                                  2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on August 29,

                                  3 2019, I caused to be served a copy of the foregoing Stipulation and [Proposed] Order to Enlarge Time
                                  4 (By Two Business Days) To File Opposition to Motions For Partial Summary Judgment [ECF 106 and
                                  5 107] by electronic filing with the Court’s PACER e-filing system, addressed to:
                                  6 Katherine F. Parks, Esq.
                                      THORNDAL ARMSTRONG DELK BALENBUSH & EISINGER
                                  7 6590 S. McCarran Blvd, Suite B
                                      Reno, Nevada 89509
                                  8 Phone: (775) 786—2882
                                      Attorneys for Defendants Douglas County, Scott Shick, and Victoria Sauer-Lamb
                                  9
                                 10
                                 11
                                                                                               WILLIAM J. GEDDES
                                 12                                                            An employee of the Geddes Law
8600 Technology Way, Suite 107




                                                                                               Firm, P.C.
  The Geddes Law Firm, P.C.




                                 13
      Phone 775-853-9455
        Reno, NV 89521




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                  3
